746 N.W.2d 111 (2008)
In re Steven ZIMMERMAN, a/k/a Thomas Lujan Johnson, Minor.
Shane Edward Johnson, and Patricia Johnson, Petitioners, and
Kassandra Zimmerman, Petitioner-Appellant,
v.
Shaun Alan Byron, a/k/a Shawn Alan Byron, Respondent-Appellee.
Docket No. 135812. COA No. 279696.
Supreme Court of Michigan.
March 28, 2008.
On order of the Court, the application for leave to appeal the January 3, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that portion of the Court of Appeals judgment addressing "The Grant of Immediate Custody to Byron [respondent]," and we REMAND this case to the Ottawa Circuit Court Family Division. The Court of Appeals erred in reviewing the circuit court's order as one that gave respondent custody of the minor child. Instead, the circuit court ruled that it was awarding "temporary placement" of the child with respondent and further urged the parties to act quickly to settle the custody issue. We AFFIRM that ruling and DIRECT that court to resolve the custody dispute in an expeditious manner, if that has not already occurred. In all other respects, the Court of Appeals judgment is affirmed.